DETAILED ACTION
This office action is in response to application filed on May 18, 2021.
Claim 1 has been cancelled.
Claims 2-21 are pending in this application.

Claim Objections
Claim 15 is objected to because claim 15 is depended upon a storage medium.   The method recited in the claim should be changed to the medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 2, 9 and 16 are directed to a method, medium and system. In each of claims 2, 9, and 16, the limitation to determining, by a computing device, that one or more subsequent blocks of a blockchain are not relevant to a particular device type; generating, by the computing device, a blockchain navigation operation for use by a device of the particular device type in navigating the blockchain, as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “determining, by a computing device, that one or more subsequent blocks of a blockchain are not relevant to a particular device type; generating, by the computing device, a blockchain navigation operation for use by a device of the particular device type in navigating the blockchain” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claims recite the following additional elements “a computing device”, “a non-transitory computer readable storage medium”, “a data processing apparatus”, “one or more processing devices”, “one or more storage devices”, and “storing, by the computing device, the blockchain navigation operation in a checkpoint software update blockchain block in the blockchain”.  The additional elements “a computing device”, “a non-transitory computer readable storage medium”, “a data processing apparatus”, “one or more processing devices”, and “one or more storage devices” are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional elements of “storing, by the computing device, the blockchain navigation operation in a checkpoint software update blockchain block in the blockchain” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering/storing the results of the abstract idea, See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a computing device”, “a non-transitory computer readable storage medium”, “a data processing apparatus”, “one or more processing devices”, and “one or more storage devices”, are generic computer components and instructions used as the tools to perform the abstract idea. “storing, by the computing device, the blockchain navigation operation in a checkpoint software update blockchain block in the blockchain” the courts have identified data gathering/storing/transmitting information is well-understood, routine, conventional activity in the art.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claims 5-8, 12-15, and 19-21 also recite “determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type comprises…” which are directed to abstract idea. These claims fail to integrated into practical application or amount to significant more and cannot provide an intervention concept as discussed above.
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above and they describes data/information of the abstract idea and under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper. These claims are dependent on claims 2, 9, and 16 respectively, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claims 2, 9, and 16. Claims 3-4, 10-11, and 17-18 do not add any steps or elements, when considered both individually and as a combination, that would convert claims 2, 9, and 16 into patent-eligible subject matter.
Claims 3-4, 10-11, and 17-18 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 16-21 are rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. More specifically, the instant claim 16 is rejected under 35 U.S.C. 101 because the claimed “one or more processing devices” and “one or more storage devices” may be interpreted as comprising non-statutory propagation media. Accordingly, those terms “one or more processing devices” and “one or more storage devices” are not limited by the specification so as to preclude an interpretation of regular devices carrying/storing transitory signal. 
Claims 17-21 are dependent upon claim 16, further failed to cure the deficiency of these claims, and are rejected the same reason as claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, and 16 and are rejected under 35 U.S.C. 103 as being unpatentable over by Gu (CN Pub. No. 104615550 B hereinafter “Gu”), and in view of Kasper et al. (US Pub. No. 20190236716 A1 hereinafter “Kasper”) and view of Wu et al. (US Pub. No. 20110238775 A1 hereinafter “Wu”)
Per claim 2
A computer-implemented method comprising:
Gu discloses
determining, by a computing device, that one or more subsequent blocks of a blockchain are not relevant to a particular device type (on page 8 “as shown in FIG. 2-1, the same type of blocks have the same identifier in the form of chain-like representation, each block represented by a rectangle. can communicate between adjacent blocks of the same type, the memory device shown in FIG. 2-1, comprises 1-66 66 chain, wherein 1-62 represents health block chain, 63 represents block belongs to be recycling chain, 64 represents a blank block belongs to the chain. 65 represents an isolated bad block belongs to the chain, 66 a reserved block belongs to the chain, and in the FIG. 2-1, the five type chains are successively arranged from the left to the right”)
Gu does not disclose
generating, by the computing device, a blockchain navigation operation for use by a device of the particular device type in navigating the blockchain.
But Kasper discloses
generating, by the computing device, a blockchain navigation operation for use by a device of the particular device type in navigating the blockchain ([0021] “These checkpoints might be distributed by a particular entity such as a software developer or the software itself may create regular checkpoints [navigation operations] when it is connected to the network.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Gu with teaching of Kasper to include generating, by the computing device, a blockchain navigation operation for use by a device of the particular device type in navigating the blockchain in order to use of checkpoint as a key to build an alternate blockchain.
Gu discloses blockchain, but Gu and Kasper do not disclose
storing, by the computing device, the blockchain navigation operation in a checkpoint software update blockchain block in the storage block blockchain.
However, Wu discloses
storing, by the computing device, the block navigation operation in a checkpoint software update block in the storage block ([0086] “the virtual storage array interface preserves the updated storage blocks specified by the checkpoint data structure from further changes. If a storage client attempts to update a storage block that is associated with a checkpoint, an embodiment of the virtual storage array interface creates a duplicate of this storage block in the virtual storage array cache to store the updated data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gu and Kasper and further including storing, by the computing device, the block navigation operation in a checkpoint software update block in the storage block as taught by Wu in order to provide a data structure specifies a time of checkpoint creation and the set of updated storage blocks at that moment of time.

Per claim 9
It is a medium claim corresponding to the method claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Per claim 16
It is a system claim corresponding to the method claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Claims 3, 10, and 17 and are rejected under 35 U.S.C. 103 as being unpatentable over by Gu, and in view of Kasper and Wu and further view of D’amore et al. (US Pub. No. 20200019288 A1 hereinafter “D’amore”)
Per claim 3
The rejection of claim 2 is incorporated
Gu, Kasper and Wu do not disclose
wherein the blockchain navigation operation indicates that the device of the particular device type is to cease navigating the blockchain.
But D’amore discloses
the blockchain navigation operation indicates that the device of the particular device type is to cease navigating the blockchain ([0055] “In some embodiments, such Communication is effectuated between one or more Blocks, Blockchains and/or Blockstrands and one or more devices separate from, external or otherwise extrinsic to the device(s) in or on which such Blocks, Blockchains and/or Blockstrands are stored or are functioning, such as devices configured to receive, respond to, interact with, further, complete, maintain and/or terminate such Communication(s)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gu, Kasper and Wu and further including the blockchain navigation operation indicates that the device of the particular device type is to cease navigating the blockchain as taught by D’amore in order to provide a method to prune or drop off blocks while maintaining the inherent security of the blockchain.

Per claim 10
It is a medium claim corresponding to the method claim 3 and is rejected the same reason set forth in connection of the rejection of claim 3 above.

Per claim 17
It is a system claim corresponding to the method claim 3 and is rejected the same reason set forth in connection of the rejection of claim 3 above.

Claims 5, 8, 12, 15, and 19 and are rejected under 35 U.S.C. 103 as being unpatentable over by Gu, and in view of Kasper and Wu and further view of Modi et al. (US Pub. No. 20160261640 A1 hereinafter “Modi”)
Per claim 5
The rejection of claim 2 is incorporated
Gu discloses determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type, but Gu, Kasper and Wu do not disclose
wherein the determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type comprises determining a model of the device.
However, Modi discloses
determining a model of the device not to be relevant to a third party system ([0072] “the prioritization module 226 may filter out data constructs for particular hardware manufacturers, device models, software developers, software versions or any combination of two or more of these, determined not to be relevant to a particular one of the third party system”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gu, Kasper and Wu and further including determining a model of the device not to be relevant to a third party system as taught by Modi in order to determining whether the subset does not include information about the same data construct as a different subset and providing the determined subsets to the third party using the respective priorities.

Per claim 8
The rejection of claim 2 is incorporated
Gu discloses determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type, but Gu, Kasper and Wu do not disclose
determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type comprises determining a code version associated with the computing device
However, Modi discloses
determining a code version associated with the computing device not to be relevant to a third party system ([0072] “the prioritization module 226 may filter out data constructs for particular hardware manufacturers, device models, software developers, software versions or any combination of two or more of these, determined not to be relevant to a particular one of the third party system”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gu, Kasper and Wu and further including determining a code version associated with the computing device not to be relevant to a third party system as taught by Modi in order to determining whether the subset does not include information about the same data construct as a different subset and providing the determined subsets to the third party using the respective priorities.

Per claims 12 and 15
They are medium claims corresponding to the method claims 5  and 8 respectively and are rejected the same reason set forth in connection of the rejection of claims 5 and 8 above.

Per claim 19
It is a system claim corresponding to the method claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.

Claims 6, 13, and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over by Gu, and in view of Kasper and Wu and further view of Warner et al. (US Pub. No. 20170300977 A1 hereinafter “Warner”)
Per claim 6
The rejection of claim 2 is incorporated
Gu discloses determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type, but Gu, Kasper and Wu do not disclose
determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type comprises determining an age of the device.
But Warner discloses
determining an age of the device ([0117] “an amount of certain information provided in the extracted signal may be used to determine the relative age of the computing device”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gu, Kasper and Wu and further including determining an age of the device as taught by Warner in order to provide an information for relative age of the computing device which can be estimated with some degree of probability to have been manufactured on a given date or date range.

Per claim 13
It is a medium claim corresponding to the method claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Per claim 20
It is a system claim corresponding to the method claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Claims 7, 14, and 21 and are rejected under 35 U.S.C. 103 as being unpatentable over by Gu, and in view of Kasper and Wu and further view of Gold (US Pub. No. 20140289073 A1 hereinafter “Gold”)
Per claim 7
The rejection of claim 2 is incorporated
Gu discloses determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type, but Gu, Kasper and Wu do not disclose
determining that the one or more subsequent blocks of the blockchain are not relevant to the particular device type comprises determining a brand of the computing device.
But Gold discloses
determining a brand of the computing device ([0020] “Determining that a transaction relating to the brand has occurred may include determining an interest in a product or service associated with the first brand by a user of the device”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Gu, Kasper and Wu and further including determining a brand of the computing device as taught by Gold in order to improve the user experience and to provide increased benefits to computing device users and businesses that seek to promote their products, services and locations by means of computing devices.

Per claim 14
It is a medium claim corresponding to the method claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Per claim 21
It is a system claim corresponding to the method claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191